Citation Nr: 1823497	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-318 27	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for herniated discs of L4-L5 and L5-S1, status post-surgical fusion.

2.  Entitlement to service connection for herniated discs of L4-L5 and L5-S1, status post-surgical fusion.


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that no VA Form 8 (Certification of Appeal) was created, but that an October 2014 letter letter was issued to the Veteran indicating that certification of the appeal was complete and the record was being transferred to the Board.  38 C.F.R. §§ 19.35, 19.36.  The Board observes that the VA Form 8 is for administrative purposes and does not confer or deprive the Board of jurisdiction. See 38 C.F.R. § 19.35  (2017).  Additionally, as the Board is granting service connection for the Veteran's lumbar spine disability, exercise of jurisdiction in this matter is not prejudicial to the Veteran. 

As an additional matter, the Board notes that a claim of entitlement to a total rating based upon individual unemployability (TDIU) had been raised by the record in an August 2014 written correspondence from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board refers the TDIU claim to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACTS

1.  In a final October 2007 rating decision, the RO denied the Veteran's claims for entitlement to service connection for herniated discs of L4-L5 and L5-S1, status post-surgical fusion.

2. The evidence received since the October 2007 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for herniated discs of L4-L5 and L5-S1, status post-surgical fusion.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that the Veteran's herniated discs of L4-L5 and L5-S1, status post-surgical fusion, had onset during active service or is otherwise etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied the Veteran's claim for service connection for herniated discs of L4-L5 and L5-S1, status post-surgical fusion, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for herniated discs of L4-L5 and L5-S1, status post-surgical fusion.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for herniated discs of L4-L5 and L5-S1, status post-surgical fusion, have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  

Historically, an October 2004 rating decision denied a claim for service connection for herniated discs of L4-L5 and L5-S1, status post-surgical fusion, on the basis that the Veteran such a disability was not shown by the evidence to be incurred in or aggravated by the Veteran's service.  The Veteran did not appeal that decision and it is now final.  38 U.S.C. § 7104 (2012).

In March 2006, the Veteran sought to reopen his claim for entitlement to service connection for herniated discs of L4-L5 and L5-S1, status post-surgical fusion.  An October 2007 rating decision declined to reopen claims on the basis that new and material evidence had not been received.  The Veteran did not appeal that decision and that decision is final.  38 U.S.C. § 7105 (2012).

In December 2009, the Veteran sought to reopen his claim.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Pertinent evidence added to the record since the final October 2007 RO decision include statements from the Veteran, lay statement, VA medical records, and previously submitted service treatment records (STRs). 

In December 2009, the Veteran submitted a statement which indicated his back was injured in an automobile accident while in-service.  Additionally, the Veteran stated his back condition was related to his being a Paratrooper.  He stated that he had problems with his back in-service and received medical attention.  He reported that he was unable to work due to his back disorder.

In May 2010, March 2011, and April 2011, the Veteran submitted letters indicating that his in-service automobile accident combined with his activities as a Paratrooper combined to injure his back.  

In May 2011, the Veteran submitted a lay statement from a former employer stating that he was unable to perform his job functions due to his back problems.

In December 2011, the Veteran submitted a lay statement from a fellow servicemen indicating that he was familiar with the automobile accident in which the Veteran was involved and that after the accident the Veteran would complain of back pain.

As the prior denial determined that the Veteran did not have a back disability that was incurred in or aggravated by service due to the lack of the Veteran's complaints of back pain while in-service and the December 2011 witness statement substantiates the Veteran's contentions regarding his back pain throughout his service, the Board finds that the claim for entitlement to service connection for herniated discs of L4-L5 and L5-S1, status post-surgical fusion, is reopened, as the submitted witness statement is both new and material evidence. 


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, to include hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the current matter, the Veteran's DD-214 noted he was a recipient of the parachutist badge.  His service treatment records (STRs) indicate he did not have any complaints or symptomology regarding his back in his September 1983 entrance examination.  In November 1985 the Veteran reported that he had lower back pain and pain between his shoulder blades.  He related his pain to a Jeep accident which had occurred a month and a half earlier.  His pain was found to be moderate.  In his 1986 separation examination, no complaints regarding the Veteran's back were found or noted.

In October 2002, a private medical record indicted the Veteran's history was significant for a repetitive use injury regarding his back, stating that the Veteran used to ride bulls.

In March 2003, a private medical record showed the Veteran to have back surgery set for the following week.

A July 2003 private medical record showed the Veteran to have had a two-level anterior fusion.  He reported all of his pain was gone.

In November 2003 private medical report, the Veteran reported onset of back pain one month prior.  He did not recall any precipitating injury or event.  His medical history was significant for back surgery.

In March 2004, a private medical record indicated the Veteran had back pain which had persisted for the prior year and a half.  He stated his back pain was worse than it was pre-surgery.  

In May 2004, private medical records showed the Veteran to have complaints of back pain.  His medical history was noted to be significant for back surgery.  

A September 2004 VA examination found that the Veteran had herniated discs at L4-L5 and L5-S1.  The examiner opined that it was as likely as not that the Veteran's herniated discs were related to his being a parachutist due to the parachuting jumps causing some degrees of back injury.  

In May 2011, a VA examination found the Veteran to have an antalgic gait which required use of a cane.  His flexion was to 35 degrees, his extension was to 9 degrees, his right lateral flexion was to 10 degrees, his left lateral flexion was to 14 degrees, and his right and left rotation was to 10 degrees.  The examiner opined that the Veteran was unemployable because of his back disability.  

In December 2012, the May 2011 VA examination opined that the Veteran's back disability was less likely than not incurred in or caused by his in-service motor vehicle accident.

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a finding that the Veteran's lumbar spine disability is at least as likely as not related to his active duty service, specifically his activities as a paratrooper.  The September 2004 examiner's opinion clearly states that the Veteran's diagnosed L4-L5 and L5-S1 back disability were at least as likely as not related to his paratrooper activities in-service.  Though the examiner noted the Veteran did not have back pain complaints attributable to such activity while in-service, the examiner still found it as likely as not that the Veteran's current back disability was related to such activity.  The Board notes that a December 2012 addendum opinion found it less likely than not that the Veteran's in-service motor vehicle accident caused his current back disability.  However, that examination did not consider the Veteran's statements regarding his multiple parachute jumps and the 2012 lay testimony regarding the Veteran's continued complaints of back pain while-in service.  Additionally, that examiner offered no opinion which would contradict the September 2004 opinion regarding the effect of the Veteran's parachute jumps on his lower back.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's herniated discs of L4-L5 and L5-S1, status post-surgical fusion, is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for herniated discs of L4-L5 and L5-S1, status post-surgical fusion, is reopened.

Entitlement to service connection for herniated discs of L4-L5 and L5-S1, status post-surgical fusion, is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


